DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I: Claims 1 and 3-20 in the reply filed on 3/22/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 21-38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Objections
Claim 1 is objected to because of the following informalities:  
In Line 2, “extracorporeal blood treatment apparatus” should read “an extracorporeal blood treatment apparatus”
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-12, 14, 15, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rovatti et al. (EP 2 883 557 A1; cited by Applicant in an IDS).
With respect to Claims 1, 9-11, and 20, Rovatti teaches an extracorporeal blood treatment system comprising:
an extracorporeal blood treatment apparatus comprising a pump (11), one or more sensors (paragraphs [0036-0037], [0062-0067], and [0067-0071]), and one or more disposable elements (all patient tubing and blood-contacting components are capable of being disposed of) for use in a plurality of patient modalities [0039-0040];
a display comprising a graphical user interface (12; paragraphs [0031], [0039], [0049], [0072]) configured to display treatment records for an extracorporeal blood treatment;
 a computing apparatus (4 and/or 14) operatively coupled to the blood treatment apparatus. The computing apparatus is configured to select (see e.g. [0011], last five lines; [0039-0040]) and perform ([0010]) a blood treatment modality in response to the user using the graphical interface, while monitoring and recording a plurality of patient-specific parameters ([0012], [0023-0025]) such as name, age, treatment data ([0034]) and parameters relating to the treatment such as water re-filling index, relative blood volume, blood volume, variation of weight loss, prescribed total ultrafiltration, sodium transfer mass, drop of arterial and venous pressure etc. ([0037]). Parameters may first be set by a run-in period, starting with standardized parameters ([0040]) and then set for subsequent treatments, but can also be input by a user ([0067-0072]). Hence, all the classes of parameters recited in the claim are disclosed (patient and treatment information, a compulsory set of values set by the user, a dependent set of values monitored/calculated during treatment, and a discretionary set that is selectable by a user; see paragraphs [0012], [0025], [0034], [0036-0040], and [0062-0072]).  The patient’s treatment record is displayed on the graphical user interface during and after the treatment (paragraphs [0031], [0039], [0049], [0072])).  

With respect to Claim 6, Rovatti teaches that the parameters of Claim 1 are monitored and numerically depicted on the display and treatment record.  See paragraphs [0031], [0039], [0049], [0072].
With respect to Claims 7 and 8, Rovatti teaches that the plurality of parameters are selected in response to the treatment modality being performed.  The treatment modality options include at least hemodialysis, hemodiafiltration, and hemofiltration [0039-0040].
With respect to Claim 12, Rovatti teaches that convective volume and clearance rate are capable of being selected to be within the dependent set of the plurality of parameters in response to the selection from the treatment modality selected.  See [0036-0037], [0062-0067], and [0067-0071]). 
With respect to Claim 14, the discretionary set of the plurality of parameters may comprise at least transmembrane pressure [0070] or plasma conductivity [0023].
With respect to Claim 15, the treatment summary may include at least treatment type and/or duration [0039]. 
With respect to Claim 20, Rovatti teaches that the display 12 comprises a touch screen (Figure 1; paragraph [0031]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Rovatti.
Rovatti teaches the system of Claims 1 and 11, but does not specifically teach that the accumulated heparin volume is selected to be within the dependent set of the 30plurality of parameters in response to the configuration of the extracorporeal blood treatment apparatus.
However, Claim 13 depends from Claim 11, which teaches that heparin volume is one of several possible parameters to be included on the patient record.  Accordingly, the claims do not necessarily require the specifics of Claim 13. 
Additionally, or in the alternative, the examiner takes official notice that monitoring and recording accumulated heparin volume in a patient record is notoriously well known in the art, as it allows the quantity of heparin that has been administered to the patient to be tracked.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to modify Rovatti’s treatment system to monitor accumulated heparin volume, as is well-known in the art, in order to allow the quanitity of heparin that has been given to the patient to be tracked, thereby preventing undertreatment or overdose. 

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Rovatti in view of Dollar et al. (US 2013/0190717).  Rovatti teaches the system of Claim 1 substantially as claimed, but does not specifically teach the claimed disregarding/closing, printing, transferring, or deleting steps of Claims 3-5.  However, these steps are extraordinarily well-known in the art of computer-based data management.  For example, Dollar teaches selectively allowing for patient data to be deleted, disregarded/closed, transferred, and/or printed, as is commonplace with computer-based systems (see paragraphs [0024-0042], [0055], [0057], and Claim 17 of the PGPub).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to disregarding/closing, printing, transferring, and delete patient record data at the instruction of the user, in order to allow the user to use well-known computer-based techniques for managing the patient record during or after use.  

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rovatti in view of Kamen (US 2013/0297330).  
With respect to Claims 16 and 17, Rovatti teaches the system of Claim 1 substantially as claimed, but does not specifically teach the claimed signature block (Claim 16) or notes region (Claim 17). However, the use of signature blocks and notes regions in digital medical records is extraordinarily well-known in the art.  For example, Kamen teaches a system for electronic patient care wherein the medical record may receive digital signatures and/or comments/notes (paragraph [0889]).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to modify Rovatti’s system to include blocks for a digital signature and notes in the patient record, as suggested by Kamen and otherwise known in the art, in order to allow the technician to sign off on and/or add notes to the record, and because these features are standard/trivial features in the art of computer-controlled patient records.  
With respect to Claims 18 and 19, Rovatti teaches the system of Claim 1, but does not specifically teach that the computing apparatus comprises a barcode scanner for entering information related to the disposable elements of the extracorporeal system.  However, the use of barcodes for this purpose is extraordinarily well-known in the art.  For example, Kamen teaches a system for electronic patient care in an extracorporeal treatment machine [0150], wherein the system comprises a barcode scanner that is configured to scan barcodes on pumps, IV bags, or the like that are associated with the system (paragraphs [0350-0351]).  This system ensures that the parts being used match those in the patient’s treatment record, and provide instructions to the controller for carrying out the treatment.  It would have been obvious to one of ordinary skill prior to the effective filing date of the instant application to modify Rovatti’s extracorporeal treatment system to use a barcode scanner to scan barcodes of disposable parts of the extracorporeal system, as suggested by Kamen and otherwise known in the art, in order to provide inventory management and ensure that the correct parts are being used for a specific patient. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
JMS Co Ltd (JP 2007 029705; cited by applicant in an IDS) teaches a control system for dialysis treatment, the apparatus being configured to calculate parameters for a scheduled dialysis treatment.  
Soykan et al. (US 2013/0274642) teaches a multimodal dialysis system, wherein data from the selected treatment mode is saved in the patient record. 
Sigg et al. (US 2011/0077574) teaches a system for regulating ultrafiltration, wherein data is saved to a patient record on a central database and displayed on a screen. 
Oshita et al. (US 2005/0102165) teaches an extracorporeal treatment system and cloud-based medical records system, wherein patient data is displayed on a screen and saved in a patient record. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip R Wiest whose telephone number is (571)272-3235. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP R WIEST/Primary Examiner, Art Unit 3781